Citation Nr: 0946627	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to April 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran's claim was originally characterized as 
entitlement to service connection for sinusitis, also claimed 
as nares and vasomotor rhinitis.  Service connection for 
allergic rhinitis was granted in August 2007 but the 
sinusitis aspect of the claim remained denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required to determine the nature and the 
etiologies of the Veteran's sinusitis.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.

Service treatment records show treatment for numerous 
complaints related to the nose, including rhinitis and 
"NARES syndrome."  They do not specifically mention 
sinusitis.  However, the Board cannot make the medical 
determination that these were not symptoms of sinusitis or 
that sinusitis is not secondary to service-connected allergic 
rhinitis.  These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  While 
the Veteran did attend a VA examination in June 2007, based 
on radiologic findings, that examiner found the Veteran did 
not have sinusitis.  However, private treatment records do 
contain numerous diagnoses of sinusitis.  Furthermore, the 
Veteran contended in her January 2009 substantive appeal that 
the June 2007 examiner never physically examined her before 
declining to assign a diagnosis.  For these reasons, a new VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of sinusitis.  The entire 
claims file must be made available to 
the VA examiner to review in 
conjunction with the examination, and 
such review must be noted in the 
examination report.  Pertinent 
documents should be reviewed, including 
service treatment records, VA and 
private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical, assign all 
relevant diagnoses, and offer an 
opinion as to whether sinusitis had its 
onset in service, is related to 
service, or was aggravated by the 
service-connected allergic rhinitis.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and her representative.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

